Filed 6/4/14 P. v. Kaiserman CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F066212
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. 12CM1580)
                   v.

BRANDON COLE KAISERMAN,                                                                  OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Thomas
DeSantos, Judge.
         Donna J. Hooper, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Franson, J. and Peña, J.
       Appellant, Brandon Cole Kaiserman, pled no contest to possession for sale of
methamphetamine (Health & Saf. Code, § 11378) and admitted allegations that he had a
prior conviction within the meaning of the three strikes law (Pen. Code, § 667, subds. (b)-
(i)).1 Following independent review of the record pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On May 4, 2012, at approximately 5:45 p.m., Kings County Sheriff’s Deputy
Richard Oliver received an anonymous tip that Kaiserman, a parolee at large, was staying
at a house in Armona. After confirming with dispatch that Kaiserman had an outstanding
no-bail warrant, Deputy Oliver and other deputies went to the residence and took
Kaiserman into custody. During a search of Kaiserman, Deputy Oliver found a piece of
plastic tied up into a small ball. Deputy Oliver unraveled the ball and found it contained
five bindles of methamphetamine, which he later determined weighed a combined total of
1.5 grams. As Deputy Oliver placed Kaiserman into the back seat of his patrol car,
Kaiserman spontaneously stated, “I knew I should of threw [sic] that shit out.”
       On July 31, 2012, the district attorney filed an information charging Kaiserman
with possession for sale of methamphetamine (count 1), possession of methamphetamine
(count 2/Health & Saf. Code, § 11377, subd. (a)), two prior prison term enhancements (§
667.5, subd. (b)), and having a prior conviction within the meaning of the three strikes
law (§ 667, subds. (b)-(i)).
       On August 28, 2012, Kaiserman pled guilty to the possession for sale charge and
admitted the three strikes allegation in exchange for the dismissal of the remaining count
and enhancements and a stipulated prison term of four years.




1      Unless otherwise indicated, all further statutory references are to the Penal Code.


                                             2
       On September 26, 2012, the court sentenced Kaiserman to the stipulated four-year
term, the middle term of two years doubled to four years because of Kaiserman’s prior
strike conviction.
       Kaiserman’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (Wende, supra, 25 Cal. 3d 436.) Kaiserman has not responded to this court’s
invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3